In these cross actions for breach of the parties’ agreement to enter into a lease of premises we need not decide whether the lease prepared at the direction of the owners of the premises and delivered to Graphic Laboratories, Inc. (Graphic), was consistent in all respects with the terms of the agreement sued upon, for the trial judge was warranted in finding on the conflicting evidence before him that Graphic made no timely objection to the form of the lease, was unwilling to enter into a lease in any form and therefore waived strict compliance by the owners with the terms of the agreement. Sargent v. Adams, 3 Gray 72, 81-82 (1854). Freeland v. Ritz, 154 Mass. 257, 261 (1891), and cases cited. The evidence concerning Graphic’s negotiations for the purchase of other premises, tending as it did to show the existence of a motive on Graphic’s part for repudiating the agreement to lease the subject premises, was properly admitted. Compare Bock v. Wall, 207 Mass. 506, 507 (1911); Kurland v. Massachusetts Amusement Corp. 307 Mass. 131, 140 (1940). Judgments are to be entered on the findings of the trial judge.

So ordered.